 


115 HRES 644 EH: Resolution strongly condemning slave auctions and the exploitation of migrants and refugees as forced laborers in Libya, and for other purposes.
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 644
In the House of Representatives, U. S.,

July 10, 2018
 
RESOLUTION
Resolution strongly condemning slave auctions and the exploitation of migrants and refugees as forced laborers in Libya, and for other purposes.
 
 
Whereas Libya has become the primary transit hub for migrants and refugees attempting to reach Southern Europe; Whereas in December 2016, the United Nations Office of the High Commissioner for Human Rights reported that many migrants and refugees in Libya are forced to work without pay as farm laborers, domestic workers, construction workers, and rubbish collectors;
Whereas beginning in 2017, multiple news and international organizations began reporting on the existence of slave auctions of migrants and refugees in Libya; Whereas the Department of State’s Trafficking in Persons Report 2017 for Libya stated that migrants held in detention centers controlled by both Libya’s Department to Combat Irregular Migration (DCIM) and non-state armed groups are subject to severe abuse, rampant sexual violence, forced labor, and other human rights abuses;
Whereas on February 12, 2018, the United Nations Secretary-General reported to the United Nations Security Council that the humanitarian situation in Libya had recently deteriorated further, and that Refugees and migrants continued to be subjected to violence, forced labor, and other grave violations and abuses.; Whereas the Presidency Council of the Government of National Accord affirmed the depravity of slavery and human trafficking and initiated an investigation into such acts within Libya;
Whereas a September 2017, report from the United Nations International Children’s Emergency Fund (UNICEF) determined that unaccompanied children who crossed the Mediterranean from Libya suffered enslavement, violence, and sexual abuse at the hands of smugglers and traffickers; Whereas in November 2017, a joint European Union-African Union-United Nations Task Force was established to protect migrants along migration routes to, from, and in Libya;
Whereas since December 2017, the International Organization for Migration has facilitated the return of more than 15,000 migrants to their homes from Libya through a voluntary humanitarian program, and the United Nations High Commissioner for Refugees has evacuated more than 1,300 refugees from Libya as of March 2018; Whereas the fall of Muammar Gaddafi in Libya in 2011 led to significant political turmoil and insecurity within the country;
Whereas in December 2017, the Libyan Political Agreement was reaffirmed as the internationally-supported framework for creating a unified Libyan government; Whereas, despite this agreement, the prolonged and continuing absence of a unified Libyan government has resulted in a power vacuum in which human trafficking and smuggling have emerged as a lucrative trade and funds obtained from the transfer, sale, and exploitation of migrants are used to fund armed militias competing for territory, influence, and control of institutions; and
Whereas the United States has repeatedly condemned slavery, involuntary servitude, and other elements of trafficking as a grave violation of human rights and a matter of pressing international concern: Now, therefore, be it  That the House of Representatives— 
(1)strongly condemns slave auctions and the exploitation of migrants and refugees as forced laborers in Libya; (2)calls upon all parties to the conflict in Libya, including parties to the Libyan Political Agreement, to— 
(A)investigate and eradicate slave auctions and forced labor involving migrants and refugees; (B)hold those identified in the investigation accountable in courts of law; 
(C)manage migration flows and migrant detention centers in a humane manner; and (D)investigate how funds earned through the transfer, sale, and exploitation of migrants are used and the extent to which such profits are fueling and prolonging Libya’s civil conflict;  
(3)calls upon the United Nations to— (A)investigate allegations of the slave trade and other forced labor in Libya; 
(B)advocate that all parties to the conflict in Libya, including parties to the Libyan Political Agreement, allow the United Nations High Commissioner for Human Rights to regularly monitor and publicly report on the situation of all refugees and migrants in Libya, including those in detention centers; and (C)expand sanctions under United Nations Security Council Resolution 2174 (2014) against individuals and entities responsible for slave auctions and forced labor of migrants and refugees in Libya; 
(4)calls upon the Secretary of State and the Administrator of the United States Agency for International Development to ensure that any strategies, programs, or other efforts to address the political and security situation in Libya appropriately address the vulnerabilities faced by migrants and refugees; and (5)urges the Secretary of State to ensure that the country narrative for Libya in the annual Trafficking in Persons Report fully and accurately reflects the scope of trafficking in persons in that country, including any complicity by parties to the Libyan Political Agreement or other governmental entities, as required by section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107).

Karen L. Haas,Clerk.
